internal_revenue_service department of the treasury number info release date index no washington dc person to contact donna m crisalli id no 50-18843r telephone number refer reply to cc it a - cor-118862-00 date date dear commissioner rossotti has requested me to respond to your letter of date in which you suggest that the internal_revenue_service allow a deduction as a medical expense for the costs associated with exercise we appreciate receiving your suggestion however in carrying out its mission the irs must administer federal tax law as enacted by congress and as interpreted by courts medical_care for purposes of sec_213 of the internal_revenue_code is defined in part as expenses paid primarily for the diagnosis cure mitigation treatment or prevention of disease judicial decisions have established that in order for an expense to be for the prevention of disease there must be an existing disease or an imminent probability of incurring a disease an expenditure that is merely beneficial to the general health of an individual is not an expense for medical_care but is a nondeductible personal_expense based on the above the position of the irs is that fees that a taxpayer pays to a health club for exercise facilities and rubdowns ordinarily are nondeductible personal expenses however such expenses would be deductible medical_expenses if a physician determines that the services are necessary to treat or alleviate a specific physical or mental illness i hope this information is helpful please call donna m crisalli at the number above not a toll-free number if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
